ORDER

PER CURIAM.
N.A.P. appeals from the judgment in a delinquency proceeding that found that he committed acts which, if committed by an adult, would have constituted the class A felony of statutory sodomy in the first degree, section 566.062, RSMo 2000, and the class B felony of child molestation in the first degree, section 566.067, RSMo 2000. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the trial court is affirmed. Rule 84.16(b).